Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  June 24, 2014                                                                                       Robert P. Young, Jr.,
                                                                                                                Chief Justice

  148435-7                                                                                            Michael F. Cavanagh
                                                                                                      Stephen J. Markman
                                                                                                          Mary Beth Kelly
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
  DOMINIC J. RIGGIO,                                                                                     David F. Viviano,
             Plaintiff-Appellee,                                                                                     Justices

  v                                                                SC: 148435-7
                                                                   COA: 308587, 308588, 310508
                                                                   Macomb CC: 2007-005787-DO
  SHARON RIGGIO,                                                                2009-000698-DO
           Defendant-Appellee,
  and
  SUE E. RADULOVICH,
            Intervening Party-Appellant,
  and
  SUE E. RADULOVICH, PC,
            Intervening Party.

  _________________________________________/

        On order of the Court, the application for leave to appeal the November 26, 2013
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          June 24, 2014
         h0616
                                                                              Clerk